Citation Nr: 0434035	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disability other than post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obesity.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of nasal 
septum surgery other than anosmia.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for anosmia.

6.  Entitlement to service connection for a respiratory 
disability, including as due to asbestos exposure.

7.  Entitlement to service connection for a cardiac 
disability, including mitral valve prolapse syndrome.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for pes planus.

10.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.  

11.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to diabetes mellitus.  

12.  Entitlement to service connection for diabetic skin 
ulcer of the right heel, including as secondary to diabetes 
mellitus.  

13.  Entitlement to service connection for diabetic skin 
ulcer of the right leg, including as secondary to diabetes 
mellitus.  

14.  Entitlement to service connection for a visual 
disability.

15.  Entitlement to a compensable rating for tinea cruris.

16.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1971 to 
October 1974.

The claims concerning obesity, a psychiatric disability other 
than PTSD, residuals of nasal septum surgery other than 
anosmia, anosmia, a respiratory disability, a cardiac 
disability, tinea cruris and pes planus all come to the Board 
of Veterans' Appeals (Board) from an April 2002 rating 
decision.  The veteran filed a notice of disagreement in June 
2002, the RO issued a statement of the case in January 2003, 
and the veteran perfected his appeal in January 2003.  

The claims concerning diabetes mellitus, peripheral 
neuropathy, diabetic skin ulcers of the right heel and leg, 
visual disturbances, and hearing loss arise from a July 2003 
RO rating decision.  The veteran filed a notice of 
disagreement in August 2003, the RO issued a statement of the 
case in November 2003, and the veteran perfected his appeal 
in January 2004.  The procedural history of the claim for 
service connection for PTSD is discussed in the decision 
section below.  

The claims concerning obesity, residuals of nasal septum 
surgery, pes planus, diabetes mellitus, peripheral 
neuropathy, diabetic skin ulcers of the right heel and right 
leg, a visual disability, tinea cruris, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Finally, in letters to the RO dated in February 2002 and June 
2002, the veteran explicitly sought service connection for 
sleep apnea.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issues now before the Board on appeal.  Therefore, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In October 1975, the RO considered all of the evidence 
then of record and denied the veteran's claim for service 
connection for a psychiatric disability other than PTSD.  The 
veteran did not file a notice of disagreement within one year 
of having been sent notice of that decision.

2.  Additional evidence has been received since the October 
1975 rating decision denying service connection for a 
psychiatric disability other than PTSD which is neither 
cumulative or duplicative, and bears directly and 
substantially upon the claim for service connection.

3.  There has been no competent medical evidence presented 
which reflects that the veteran currently has PTSD.  

4.  There has been no competent medical evidence presented 
which reflects that the veteran currently has anosmia.  

5.  There has been no competent medical evidence presented 
which reflects that the veteran currently has a respiratory 
disability which was caused by any incident of service 
(including alleged exposure to asbestos).

6.  The preponderance of the evidence is that any current 
cardiac disability, including mitral valve prolapse, was not 
was first manifested in service or to a compensable degree 
within one year of the veteran's discharge.  

7.  No health care professional has opined that any current 
bilateral hearing loss was first manifested in service or to 
a compensable degree within one year of the veteran's 
discharge.  



CONCLUSIONS OF LAW

1.  The October 1975 rating decision which denied service 
connection for a psychiatric disability other than PTSD is 
final; new and material evidence has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (as in effect prior to August 29, 
2001), 3.160, 20.200, 20.302, 20.1103 (2004).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Service connection for anosmia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Service connection for a respiratory disability, 
including as due to exposure to asbestos, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004); VAOPGCPREC 4-2000 (April 13, 2000). 

5.  Service connection for a cardiac disability, to include 
mitral valve prolapse, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

6.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As detailed below, the claims for service connection for 
PTSD, anosmia, a respiratory disability, a cardiac 
disability, and bilateral hearing loss are being denied.  
However, the Board will first consider whether VA's 
applicable duties to notify and assist the veteran concerning 
these claims have been fulfilled.

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by letters dated in October 2001 and June 2002, before 
the relevant rating actions on appeal, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.   

During the course of this appeal, the veteran was also sent 
notices of rating decisions, supplemental statements of the 
case, and other letters concerning attempts to obtain 
evidence.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  

During the course of this appeal, the RO has obtained and 
reviewed numerous service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

On January 2004 VA Form 9, the veteran indicated that he 
wanted a local Board hearing.  This hearing was conducted in 
April 2004 and the transcript has been associated with the 
claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4) [emphasis 
added].  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  

As detailed in the discussion below, there is no medical 
evidence which reflects that the veteran has actually been 
diagnosed to have PTSD, anosmia, a respiratory disability, a 
cardiac disability, or hearing loss.  Because the evidence of 
record in this case does not satisfy subparagraph (C) of 38 
C.F.R. § 3.159(c)(4), the Board finds that VA has no duty to 
seek a medical opinion in this case. 

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

II.  Claim to reopen

By an October 1975 rating decision, the RO - in pertinent 
part - denied service connection for psychiatric condition 
(immature personality disorder), on the basis that this 
condition was considered a constitutional or developmental 
abnormality and thus not a disability under the law.  He was 
notified of this rating decision in an October 1975 letter, 
but he did not submit a timely notice of disagreement.  
Because he did not file a valid notice of disagreement within 
one year of notification of the October 1975 rating decision, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103.

By a April 2002 rating decision, the RO denied (on the 
merits) service connection for depression, and the veteran 
perfected an appeal concerning this denial.  However, the RO 
has not specifically considered whether the prior claim for 
service connection for a psychiatric disability should be 
reopened.  Nevertheless, the Board has a legal duty to 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, the Board may not reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Therefore, the issue currently before the Board is whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed on August 2, 2001) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

As noted above, by its October 1975 rating decision, the RO 
denied service connection for a psychiatric condition on the 
basis that the veteran's diagnosed immature personality 
disorder was considered a constitutional or developmental 
abnormality and thus not a disability under the law.  

The evidence obtained in connection with the attempt to 
reopen includes VA and private medical records (associated 
with the claims file in October 2001 and January 2002) which 
reflect treatment for diagnosed anxiety and major depression 
in 1994.  These medical records obviously bear directly and 
substantially upon the claim for service connection, are 
neither cumulative nor redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the petition to reopen the claim 
for service connection for a psychiatric disability other 
than PTSD is granted and consideration may be given to the 
entire evidence of record without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for a psychiatric disability other 
than PTSD is necessary, and the Board will thoroughly discuss 
the application of the duties to notify and assist in this 
case in a subsequent decision (if the RO continues to deny 
the claim following remand).  Therefore, the Board grants 
this appeal to this extent, subject to further evidentiary 
development.  

III.  Claims for service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  A veteran may also be granted service connection 
for cardiovascular disorders, organic diseases of the nervous 
system (which presumably would include sensorineural hearing 
loss), although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

As discussed above, the RO denied service connection for 
depression by its April 2002 rating decision, and the veteran 
perfected this appeal.  In a June 2002 written statement, 
however, he also appeared to seek service connection for PTSD 
(in that he referenced psychiatric symptoms arising from 
combat-related experiences which reportedly occurred while on 
a ship off the coast of Vietnam).  By a July 2003 rating 
decision, the RO denied service connection for anxiety 
disorder, but also referenced PTSD as a condition it was 
considering.  The veteran again perfected an appeal following 
this rating decision.  In light of this procedural history, 
the Board will consider the claim for service connection for 
PTSD, separate from the claim for service connection for a 
psychiatric condition other than PTSD (which has been 
reopened and is discussed further in the remand section 
below).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link (established by medical 
evidence) between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor(s) occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304(f).

In his June 2002 written statement, the veteran asserted that 
while serving aboard a ship off the coast of Vietnam, he 
observed bombings off of Vietnam and heard loud noises from 
gun mounts delivering their volleys.  He recalled a time when 
the USS Newport News had 90 sailors killed when its gun 
mounts exploded.  He claimed that he was on site to see that 
ship and the damage done.  The veteran essentially restated 
these stressors at his Board hearing.

Although the claims folder contains VA and private medical 
records reflecting treatment for various psychiatric 
conditions (including depression, anxiety, and obsessive 
compulsive disorder), there has been no evidence submitted 
reflecting that the veteran has actually been diagnosed as 
having PTSD, or that PTSD has even been considered a 
potential (or "rule out") diagnosis.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the veteran has asserted that he has PTSD as a result 
of Vietnam-era stressors, he is not a physician and therefore 
is not qualified to express a medical opinion as to such a 
diagnosis or relationship.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the preponderance of the evidence is 
against the claim for service connection for PTSD, and it is 
denied.  38 U.S.C.A. § 5107.  




B.  Anosmia

In the remand section below, the RO is requested to consider 
whether a claim for service connection for residuals of nasal 
septum surgery should be reopened.  This was a claim the RO 
incorrectly considered on the merits in an April 2002 rating 
decision.  However, in the same rating decision, the RO also 
(inexplicably) considered a very similar issue: entitlement 
to service connection for anosmia, a condition which the 
veteran has always alleged was a residual of nasal septum 
surgery.  However, because the RO considered this claim for 
service connection separately, and the veteran has separately 
perfected an appeal therewith, the Board will now consider it 
(separately).

Service medical records reflect that at his February 1971 
induction examination, the veteran reported that he had been 
advised (in 1969) to have a nasal obstruction removed.  The 
induction examination revealed a normal nose and sinuses.  
However, a May 1972 entry noted that the veteran was 5 weeks 
"post op," that "Silaster sheeting" had been removed from 
his nostrils, and that his septum had healed well.  The 
report of a March 1974 examination confirmed that the veteran 
had undergone a rhinoplasty in April 1972.  No nasal 
abnormalities were noted on examination.  The report of a VA 
examination conducted in April 1975 revealed a straight nasal 
septum and no nasal blockage.  

Private and VA medical records, dated between 1977 and 2002, 
have been associated with the claims file and reflect 
treatment for various complaints.  However, none of these 
records reflecting that the veteran has actually been 
diagnosed as having anosmia.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, none of 
these records include an opinion relating any nasal condition 
to the veteran's in-service corrective surgery or otherwise 
to his period of active duty.

While the veteran has asserted that he has anosmia as a 
result of in-service surgery, he is not a physician and 
therefore is not qualified to express a medical opinion as to 
such a diagnosis or relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the preponderance of the 
evidence is against the claim for service connection for 
anosmia, and it is denied.  38 U.S.C.A. § 5107.  

C.  Respiratory disability, including as due to asbestos 
exposure

The veteran has asserted (such as in a February 2002 written 
statement and during his Board hearing) that he was exposed 
to asbestos while aboard ship during active duty, and that he 
currently suffers coughing bouts and breathing difficulty as 
a result.  

There is no specific statutory guidance regarding claims for 
service connection for asbestos-related disease, nor has VA 
promulgated any such regulations.  However, VA has provided 
some guidelines for considering compensation claims based on 
exposure to asbestos, and these are set forth in VA's 
Adjudication Procedure Manual, M21-1.  The manual notes that 
asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Occupations involving asbestos 
exposure include shipyard and insulation work, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, etc.  Many people with asbestos-related 
diseases have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  In addition, 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (October 3, 1997).

Nevertheless, the manual guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service by reason of having served aboard a ship.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  See also VAOPGCPREC 4-2000.

In this case, service medical records reflect that at his 
February 1971 enlistment examination, the veteran denied any 
history of asthma, shortness of breath, chest pain or 
pressure, or chronic cough.  Examination revealed normal 
lungs and chest, and a chest x-ray was negative.  In November 
1972, he sought outpatient treatment (while aboard ship) for 
stomach cramps and chest pain.  His chest was normal to 
palpation and auscultation.  There was no coughing or pain on 
inspiration.  The examiner was unable to pinpoint the cause 
of the veteran's symptoms.  In March 1973, the veteran sought 
outpatient treatment (on land) for non-productive coughs.  He 
had no sore throat or diarrhea.  He was given medication and 
returned to duty.  In April 1973, he sought treatment for 
sore throat and fever. Examination revealed a clear chest, 
with no rhonchi, rales, or broncho-restriction, and the 
initial impression was that he had influenza syndrome.  A 
subsequent examination revealed lungs which were clear to 
auscultation, and the impression was acute pharyngitis.  He 
sought follow-up treatment for pharyngitis in April 1973.  

In June 1973, the veteran sought treatment at a naval 
hospital for chest pain, which he said began the year before.  
It was usually very brief and pleuritic in nature, and would 
change location.  He said that he was a smoker (consuming 1/2 
a pack daily) and that he experienced some shortness of 
breath after walking up stairs.  Examination revealed that 
his chest was clear to auscultation and palpation, and there 
was no costovertebral angle tenderness.  The impression was 
probable pleurodynia.  At a March 1974 examination, he 
reported a history of shortness of breath and chest pain.  
The examination report did not indicate any abnormalities of 
the lungs or chest, and a chest x-ray (taken in October 1973) 
was apparently normal.  

At an April 1975 VA examination, the veteran's chest was 
symmetrical and equal in expansion, and his lungs were clear 
on auscultation and palpation.  

Regardless of whether the veteran was actually exposed to 
asbestos while aboard ship or at any other time during active 
duty, the evidence obtained since the April 1975 VA 
examination (which includes numerous VA and private treatment 
records) fails to reflect that the veteran even has a current 
respiratory disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming the 
veteran currently has a respiratory disability, there is no 
competent medical evidence linking the condition with alleged 
asbestos exposure in service.   

To the extent that the veteran himself has claimed he has a 
respiratory disability due to exposure to asbestos in service 
(or otherwise related to his active duty), the Board notes 
that as a layman, he has no competence to give a medical 
opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against the claim of service connection for a 
respiratory disability, to include as due to exposure to 
asbestos; thus the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Cardiac disability, including mitral valve prolapse 
syndrome

Service medical records reflect that at his February 1971 
enlistment examination, the veteran denied any history of 
palpitation or pounding heart or high blood pressure.  
Examination revealed a normal chest and heart.  A chest x-ray 
was negative.  A entry in the service medical records dated 
in March 1972 indicates that the veteran had been authorized 
liberty for several days in February 1972.  While at home, he 
apparently had chest pain, and was treated and released by a 
physician who apparently found chest pain due to muscle 
spasms.  

Back on duty in late October 1972, the veteran sought 
treatment for stomach cramps and a feeling of pain or 
tightness in his chest and back.  His chest was normal to 
palpation and auscultation.  Heart sounds were normal.  There 
was no tenderness or pain to palpation of the chest or back, 
and no pain with inspiration or coughing.  The veteran also 
complained of some dizziness after taking several deep 
breaths.  The examiner could not pinpoint a cause of the 
veteran's symptoms.  In June 1973, the veteran sought 
outpatient treatment for chest pain.  He said that this 
symptom had begun the prior year, and was usually very brief 
and pleuritic.  On examination, the veteran was in no 
distress.  His chest was clear to auscultation and 
palpitation, and there was no costovertebral angle 
tenderness.  The impression was probable pleurodynia.

At a March 1974 examination, the veteran reported a history 
of pain or pressure in his chest (he also reported that 
between 1964 and 1968, he had been treated by private 
physicians for abnormal EEG results).  On the March 1974 
examination report, however, it was noted that a chest x-ray 
taken in October 1973 was normal.  No abnormalities of the 
chest or heart were noted.  

At a April 1975 VA examination, the veteran did not 
specifically complain of any cardiac condition.  Examination 
revealed that the heart was not enlarged, rhythm was regular 
and heart sounds were strong.  Peripheral pulses were 
palpable and symmetrical.  

During a March 1994 VA outpatient visit for complaints of 
pressure in his head, the veteran reported a history of 
mitral valve prolapse.  A March 1994 ECG revealed normal 
sinus rhythm.  In April 1998, he sought VA outpatient 
treatment for a three- to four-day history of chest pressure 
and left arm pain.  The initial diagnosis was chest pain, 
rule out myocardial infarction.  An ECG revealed normal sinus 
rhythm.

The veteran contends that he has a cardiac condition (mitral 
valve prolapse).  As a layman, however, he has no competence 
to give a medical diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the objective 
medical record simply does not support a conclusion that this 
condition has been diagnosed, or that the veteran has any 
cardiac condition which is connected to his period of active 
duty or was manifested to a compensable degree within one 
year of discharge.  As the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  Bilateral hearing loss 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385. 

At his February 1971 entrance examination, the veteran denied 
any history of hearing loss.  Examination revealed 
essentially normal ears (although there was wax noted in the 
right ear).  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
--
30
LEFT
15
15
20
--
30

The veteran did not seek any treatment during active duty for 
any hearing loss.  In conjunction with a March 1974 
examination, he denied any history of hearing loss.  Pure 
tone thresholds were not measured but whispered hearing was 
15/15 in the right ear and 15/15 in the left ear.  

At an April 1975 VA examination, no complaints or findings of 
an ear condition or hearing loss were made. 

In a June 2002 letter, the veteran asserted that he currently 
had hearing loss which resulted from exposure to "high 
decibel level gunmount firings."  

At his Board hearing, he confirmed that (to his knowledge) he 
had not had any hearing loss upon entrance into active duty.  
He asserted that during active duty, he had been close to 
daily firings of gun mounts without the benefit of any 
hearing protection.  He claimed that this noise exposure led 
to hearing loss which was diagnosed  in 1975 or 1976.  The 
veteran said that he currently did not wear a hearing aid, 
but that he did notice that he had to turn up the sound on 
his phone.

Although he contends that he currently has bilateral hearing 
loss as a result of exposure to noise during active duty, as 
a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, the service 
medical records themselves do not reflect any objective 
evidence of bilateral hearing loss (by the VA standards of 38 
C.F.R. § 3.385).  In fact, there has been no medical evidence 
identified or submitted reflecting that, since discharge, the 
veteran has even been diagnosed as having bilateral hearing 
loss.  

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

The claim for entitlement to service connection for a 
psychiatric disability other than PTSD has been reopened, and 
to this extent the appeal is granted. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anosmia is denied. 

Entitlement to service connection for a respiratory 
disability, including as due to exposure to asbestos, is 
denied.

Entitlement to service connection for a cardiac disability, 
to include mitral valve prolapse, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Claim for service connection for psychiatric disability other 
than PTSD

While the Board finds that this claim should be reopened, 
additional development is needed.  Service medical records 
reflect that at his February 1971 induction examination, the 
veteran denied any history of nightmares, depression, worry, 
or memory loss.  He did, however, indicate a history of 
nervous trouble, although psychiatric examination was normal.  
In conjunction with a March 1974 examination, he reported 
that he had been seen by a private physician in 1968 for 
anxiety.  The March 1974 examination report did not indicate 
any psychiatric abnormalities.   

In September 1974, the veteran reported to sick bay after 
allegedly being assaulted by several unknown people, who 
reportedly hung him by his ankles for approximately 15 
minutes.  In an October 1974 medical board report, it was 
noted that following the loss of the hospitalman rate five 
months before, the veteran had been assigned to a ship.  He 
apparently became dissatisfied with deck duties and 
disgruntled with the Navy.  He had actually tied himself 
upside down by his feet to draw attention to his 
dissatisfaction.  He was hospitalized and med-evaced for 
disposition.  According to the medical board, his record 
revealed continual adjustment problems in the Navy, including 
poor performance and appearance, poor judgment, and an 
inability to adapt to positions of responsibility.  Following 
a psychiatric hospitalization in October 1974, he was 
diagnosed as having immature personality.  The severity of 
this condition was judged by the medical board to be such 
that the veteran was deemed unsuitable for further service, 
and the board recommended that he be discharged from service 
(he was given an honorable discharge).  

Following a June 1975 VA psychiatric examination, the 
examiner concluded that the prior diagnosis of immature 
personality disorder was correct.  After a VA psychiatric 
consultation in March 1980, the veteran was found to have (in 
pertinent part) anxiety.  VA and private medical records 
(associated with the claims file in October 2001 and January 
2002) also reflect treatment of the veteran for diagnosed 
anxiety and major depression in 1994.  

In light of evidence of psychiatric complaints and 
evaluations in service and of post-service treatment for 
various psychiatric conditions, a new VA examination is 
necessary for an opinion as to the diagnosis and etiology of 
any current psychiatric disability.

Claim to reopen prior claims for service connection for 
obesity and residuals of nasal septum surgery

By an April 2002 rating decision, the RO denied - on the 
merits - service connection for obesity and for residuals of 
surgery for a deviated nasal septum.  However, both of these 
claims had been previously denied by an October 1975 rating 
decision.  Although the veteran was notified of this rating 
decision by an October 1975 letter, he did not appeal.  
Therefore, before these claims can be considered on the 
merits, a determination must first be made as to whether new 
and material evidence has been submitted to reopen the 
claims.  This should be done after the veteran has been given 
a proper notification letter, as detailed below.
 
Claim for service connection for pes planus

In conjunction with his February 1971 induction examination, 
the veteran denied any history of lameness or foot trouble.  
On examination, however, he was noted to have first degree 
pes planus (although this was not considered disabling).  At 
a March 1974 examination, the veteran again denied any 
history of lameness or foot trouble.  Second degree pes 
planus was found on examination.  

At an April 1975 VA general examination, the veteran did not 
make any complaints about pes planus and musculoskeletal 
examination was normal.  However, an April 2001 VA foot x-ray 
revealed, in pertinent part, flat foot deformity.  

The veteran's pre-existing pes planus condition possibly 
worsened in service (as reflected by the shift from first 
degree to second degree) and he has been noted on x-ray to 
currently have pes planus.  A medical opinion/examination is 
necessary, as detailed below. 





Claims concerning service connection for diabetes mellitus, 
peripheral neuropathy, diabetic skin ulcer of the right heel, 
diabetic skin ulcer of the right leg, and a visual disability

The veteran claims that he has diabetes mellitus due to 
exposure to Agent Orange in Vietnam.  A March 2002 letter 
from a private physician (S. Robert Michalski, M.D.) confirms 
a diagnosis of Type II diabetes mellitus (as do other private 
treatment records).  The RO has denied service connection for 
diabetes mellitus, and has considered (and denied) service 
connection for other conditions as secondary to diabetes 
mellitus (namely peripheral neuropathy, skin ulcers of the 
right heel and right leg, and a visual disability).  

The veteran asserts that he served aboard the USS Tucker (DD-
875) from June 1972 to November 1972.  He reports that during 
this time, he disembarked the ship and traveled by boat on a 
Vietnamese river.  During this trip (or perhaps during other 
excursions in or near Vietnam), he reportedly helped 
replenish supplies for a POW camp, visited an orphanage, and 
was present when a hospital foreman apparently was killed or 
severely injured after stepping on a land mine.  In any case, 
the veteran has asserted that on November 22, 1972, he was 
transferred to another ship, the USS Santa Barbara (AE-28) as 
part of the process of returning to the United States for 
training and reassignment.  Shortly thereafter, he reportedly 
was flown from the USS Santa Barbara by helicopter to a 
barracks in Da Nang, from which (after staying perhaps only 
one night) he flew on an airplane back to the United States 
(via Guam or the Philippines).  He eventually appeared at the 
Naval Hospital Corps School in San Diego for training in 
January 1973.  

The veteran has submitted a color photograph which 
purportedly shows him and another sailor in September 1972 
aboard the USS Tucker in the harbor near Da Nang.  His DD 
Form 214 indicates that he had ten months and seventeen days 
of foreign and/or sea service, and that he received a Vietnam 
service medal and Vietnam campaign medal.  His primary 
specialty was seaman apprentice.  Service personnel records 
confirm that he did serve aboard the USS Tucker from June 16, 
1972, until November 22, 1972, and that he reported to the 
Naval Hospital Corps School in San Diego on January 2, 1973.  

The reported transfer from USS Tucker to the USS Santa 
Barbara is not documented in the service personnel records.  
However, the veteran has submitted official deck logs from 
the USS Tucker and the USS Santa Barbara which appear to 
confirm that on November 22, 1972, these two ships were 
traveling off the coast of south Vietnam and that (on this 
date) four unnamed personnel were transferred to the USS 
Santa Barbara.  Nevertheless, no records currently associated 
with the claims file confirm that personnel from either ship 
actually had "duty or visitation in the Republic of 
Vietnam" (38 C.F.R. § 3.307(a)(6)(iii)).  Additional 
development (as detailed below) is necessary to determine if 
such records exist.  As the veteran will already be 
undergoing a VA examination concerning other conditions, the 
examiner should also answer questions related to diabetes 
mellitus (as detailed below).  

Compensable rating for tinea cruris/TDIU

The last VA skin examination was conducted in October 2001, 
over three years ago.  To ensure that the Board has the most 
contemporaneous and accurate information about the veteran's 
skin disability, a new examination of the skin should be 
conducted.  Updated treatment records should be obtained 
prior to the examination. 

Once the updated records are obtained and the VA examination 
is scheduled (and, if the veteran appears, the report of 
examination is complete), the veteran's pending claim for a 
TDIU also should be considered.

Accordingly, the Board remands for the following:

1.  Send the veteran a letter discussing 
the information and evidence necessary to 
substantiate his claims to reopen the 
finally denied claims for service 
connection for obesity and for residuals 
of nasal septum surgery (other than 
anosmia), what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected 
to provide.  He also should be asked to 
submit any evidence in his possession 
that pertains to the claims to reopen.  

2.  Ask the veteran if he can provide any 
further details about any reported 
excursions into Vietnam between June 1972 
and December 1972.  For example, can he 
remember the name of the barracks 
facility he stayed in while in Da Nang?    

3.  Submit a written request to the 
National Personnel Records Center (NPRC) 
and/or the National Archives and Records 
Administration (NARA) or other 
appropriate entity for documents (as for 
instance deck logs) relating to the USS 
Tucker (DD-875) covering the period from 
June 16, 1972, to November 22, 1972, and  
the USS Santa Barbara (AE-28) from 
November 22, 1972 through December 31, 
1972, as my show whether either ship 
docked at a Vietnam port during these 
periods, or transferred sailors/personnel 
to shore.  Ask for written confirmation 
if these records cannot be produced for 
any reason, and pursue all logical 
follow-up development in this regard.

4.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
tinea cruris since October 2001 (the last 
time VA records were associated with the 
claims folder).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When he responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform him 
that adjudication will continue without 
these records unless he is able to submit 
them.  Allow appropriate time for 
response.

5.   Thereafter, schedule a new VA 
examination.  The examiner should review 
the veteran's medical history and conduct 
all necessary special studies or tests.  
The following questions should be 
answered: 

a.  Does the veteran have a current 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this psychiatric disability (i) 
had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after discharge in 
October 1974? 

b.  Does the veteran have pes 
planus?  If so, is it at least as 
likely as not (i.e., at least a 50 
percent probability) that this 
disability increased in severity 
during active duty?  If so, is it 
undebatable that the increase in 
severity was due to the natural 
progress of the pes planus?

c.  The veteran has been diagnosed 
by a private physician as having 
diabetes mellitus.  It is claimed 
(at least in part) that he also has 
peripheral neuropathy, skin ulcers 
of the right heel and leg, and a 
visual disability as secondary to 
diabetes mellitus.  Does the veteran 
have any of these conditions?  If 
so, is it at least as likely as not 
that any of them is secondary to or 
being aggravated by diabetes 
mellitus?  If aggravated, describe 
the degree of aggravation in as 
objective terms as possible.  

d.  What is the nature and 
severity of the veteran's tinea 
cruris?  Does the condition 
produce ulceration, extensive 
exfoliation, crusting, or 
systemic or nervous 
manifestations?  Can it be 
described as especially 
repugnant?  What is the effect 
of the tinea cruris on the 
veteran's ability to be 
gainfully employed?  If 
appropriate and acceptable to 
the veteran, unretouched 
photographs of his tinea cruris 
should be taken and associated 
with the claims file.  
 
6.   If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

7.  Thereafter, consider the claims to 
reopen the finally denied claims for 
service connection for obesity and for 
residuals of nasal septum surgery (other 
than anosmia).  If these claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case which contains 
notice of all relevant actions taken on 
the claims, a summary of the evidence and 
discussion of all pertinent legal 
authority regarding reopening claims.  
Allow appropriate time for response.

8.  Readjudicate the other claims on 
appeal.  If they remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claims, summarizes the 
evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
time for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



